Case 2:20-cv-04780-GRB-ARL Document 10 Filed 12/16/20 Page 1 of 2 PageID #: 55

Page 1 of 2


UNITED STATES DISTRICT COURT                                Courtroom 940
EASTERN DISTRICT OF NEW YORK                                DATE: 12/16/2020
                                                            TIME:. 2:18

BEFORE: GARY R. BROWN, U.S. DISTRICT JUDGE

                    CASE:C IVIL TELEPHONE PRE-MOTION CONFERENCE
                 20CV 4780 Gargano v. Massapequa Union Free School District et al


APPEARANCES:          Plaintiff: D. Christopher Mason
.
                Defendant:     Leo Dorfman, Robert Devine
COURT REPORTER/FTR**#: 2:18-2:45
               Motion for:      to dismiss
               Movant:          defendants
Case called.
☒       Counsel for all sides present.
☒       Pre-motion conference held.
               ☐Parties to meet and confer and submit a schedule within 2 weeks.
               ☐Motion Schedule set.         Motion served by:
                                                   Response served by:
                                                   Reply and all papers filed by:

☐       Discovery to proceed while motion is pending. Parties to contact Magistrate
              Judge assigned to the case to schedule an Initial Conference.
☐       Choose an item.

☒       Motion argued.
☒       The Court deems the motion made.
☐       Motion is Choose an item.(** No written decision**)
☒       Other: Motion granted. All claims except the fraud claim are dismissed with
prejudice. The Case is dismissed without prejudice to refiling the fraud claim in state
court. The clerk is directed to enter judgment and close this case.
☐       The parties are to submit order on notice to all parties.
☐       Settlement discussed. Choose an item.
☐       Jury Selection and trial set for:
Case 2:20-cv-04780-GRB-ARL Document 10 Filed 12/16/20 Page 2 of 2 PageID #: 56

Page 2 of 2


              Joint pretrial order due by:

** To obtain a copy of the transcript counsel should contact ESR Central Islip at (631)
712-6030. Instructions and forms for requesting a transcript can be found at
https://www.nyed.uscourts.gov/ under the Court Information tab.
